﻿112.	Mr. President, I have much pleasure, first of all, in extending to you my delegation's congratulations on your election to the presidency of the thirty-second session of the General Assembly. Your election to this post reflects the high, regard and respect in which Yugoslavia is universally held, especially by the non-aligned countries, for the pioneering and leading role it has played in the creation and consolidation of the non-aligned group and for its efforts to strengthen the foundations of world peace and security based on the principles of equality and justice. This election also reflects our appreciation of your own impressive record in the fields of law, journalism, foreign policy and diplomacy.
113.	I am also happy to express, on behalf of the delegation of the United Arab Emirates, our deep gratitude to your predecessor, Mr. Hamilton Amerasinghe, who presided over the previous session with such admirable ability and distinction. His presidency of the Third United Nations Conference on the Law of the Sea continues to evoke our appreciation and admiration.
114.	The Government of the United Arab Emirates highly appreciates the untiring efforts of Mr. Kurt Waldheim, the Secretary-General of the United Nations, to attain the objectives and purposes of the United Nations Charter, in the forefront of which is the maintenance of international peace and security.
115.	We observe with great satisfaction the increasing acceptance of the principle of universality of our Organization, as demonstrated by the admission of new Member States. On this occasion my delegation is happy to extend its warmest congratulations to the sister Republic of Djibouti on its admission to membership in our international Organization. The Republic of Djibouti has already joined our Arab family and we have declared more than once that we are prepared to do whatever we can to help that young Republic, following the attainment of its political independence, to deal with the difficulties and obstacles which face it at the present stage. I am also pleased to extend our congratulations to the Socialist Republic of Viet Nam on its admission to membership in the United Nations and to wish its people, who have suffered long from war and division, all prosperity and progress.
116.	The report of the Secretary-General on the work of the Organization [Aj'32/1 / during the preceding year gives rise to both our concern and our optimism. It gives rise to our concern because it objectively underlines the magnitude of the difficulties and challenges facing our Organization in its efforts to preserve the peace and security of mankind. On the other hand, it gives us reason for optimism because it clearly emphasizes a fact that we should all recognize, namely the determination of our international Organization to spare no effort to solve those complex international problems, the persistence of which could jeopardize world peace and security, thereby undermining the whole structure of the United Nations itself.
117.	Since its inception the United Arab Emirates has followed with deep concern the developments in South Africa, Zimbabwe and Namibia because we are fully aware of the dangers inherent in the perpetuation of white minority rule in those African territories. We have strongly condemned the policy of apartheid practised by the racist Government of South Africa for that policy represents a flagrant denial of the most fundamental human rights and constitutes a clear violation of the Charter of the United Nations.
118.	Proceeding from this firm belief, the United Arab Emirates has acceded to the International Convention on the Suppression and Punishment of the Crime of Apartheid and to the International Convention on the Elimination of Racial Discrimination in all its Forms. In addition, we have never hesitated to extend material and moral support to our sister countries and to the African liberation movements in their struggle to restore the dignity of their peoples and recover their peoples' sovereignty over their national soil.
119.	We have-confirmed this support in a positive and effective manner on several occasions, the last of which was the First Conference of Heads of State and Government of the Organization of African Unity and the League of Arab States, held in Cairo in March of this year.
120.	In this connexion, it should be said that we have noted with satisfaction the increased isolation imposed by the international community on the two racist regimes in South Africa and Rhodesia. During the last few months intensified efforts have been made, particularly by some major Powers, to achieve a peaceful solution to this problem based on the recognition of the right of the black majority to administer their own countries, with a view to sparing the African continent the havoc of war and bloodshed.
121.	While supporting the current efforts to achieve a peaceful solution of this problem, we still believe that the racist regimes in South Africa and Rhodesia are determined to persist in their intransigent attitude. Therefore it is necessary to adopt further practical and effective measures, especially on the part of the major Powers, to ensure the compliance of these racist regimes with the wishes of the international community. More assistance should also be made available to the African liberation movements to help them meet this racist challenge.
122.	While international efforts are being mobilized to settle the issues of Namibia and Zimbabwe on a peaceful basis, important developments are taking place in the search for a peaceful solution of the problems of Palestine and the Middle East.
123.	It is now universally accepted that the settlement of these problems cannot be achieved except on the basis of the exercise by the peoples of Namibia, Zimbabwe and Palestine of their right to -self-determination, independence and national sovereignty. This unanimity, however, is challenged by Vorster in respect of Namibia, by Ian Smith in respect of Zimbabwe and by Begin in respect of Palestine.
124.	It is not necessary for me to reiterate that the issue of Palestine is the core and essence of the problem of the
Middle East, as well as all the related problems, some of which are included in the agenda of the General Assembly. The international community has recognized this fact in various resolutions, statements and declarations adopted by various institutions, organizations and meetings, both at governmental and non-governmental levels, unilaterally, bilaterally and multilaterally. The international community, with the exception of Israel and a few of its supporters, has recognized that the Palestine Liberation Organization is the sole legitimate representative of the Palestinian people.
125.	Bearing all this in mind, how could anyone, including Israel, conceive of, or even consider, the possibility of a settlement of the Arab-Israeli conflict without a solution of the Palestine problem and without the participation of the Palestinian people through their genuine and legitimate representative in the peace-making process?
126.	The refusal of Israel to recognize this fact leads us to conclude that Israel does not really wish to settle the Arab-Israeli conflict, nor does it want the establishment of peace and security in the Middle East.
127.	This conclusion is obvious to anyone who has any knowledge of the Zionist doctrine and is aware of its purposes and follows the implementation of its programmes in Palestine. This leads us to a fundamental principle in the Zionist strategy, namely, that the perpetuation of a state of tension and strife is the best guarantee for the consolidation and expansion of Israel, since it galvanizes material and moral support of the Jewish community in the world and therefore the establishment of the Zionist entity on Palestinian territory.
128.	There is enough evidence to support this conclusion in the recent measures taken by the Government of Menachem Begin to set up settlements and to apply Israeli laws to the West Bank and the Gaza Strip. Such measures are obviously designed to integrate those areas within Israel.
129.	Israel is fully aware that these measures have been condemned and rejected not only by the Arabs but by the whole international community, as has been manifested in the various statements and declarations made by different States and organizations, including some made by those who are known to be supporters of Israel. However, those States should not content themselves with a condemnation of such measures but should rather seriously reconsider their military and financial aid to Israel, for without such aid Israel could never persist in its expansionist policies. Although Israel is well aware of these facts, it still pursues its aims of annexing Arab territories, with the consequent frustration of all peace efforts and the prolongation of the state of tension and conflict in our region.
130.	We fully appreciate the statements made by those in the highest positions of responsibility in the Governments of certain major Powers condemning those measures as obstacles to peace. We hope that such statements will be translated into specific actions in accordance with the provisions of the fourth Geneva Convention reactive to the Protection of Civilian Persons in Time of War,12 a convention to which Israel is a party. Under article II, all the States parties to the Convention are enjoined not only to observe and implement its provisions but also to ensure that other States parties do likewise.
131.	Considering Israel's refusal to observe and implement the provisions of the Convention, and since the establishment of settlements in the occupied territories is dependent on the financial assistance extended by those States and by the Zionist organizations located within their territory, we wish to call upon the responsible authorities in those States to take appropriate measures to withhold military, financial and other forms of assistance to Israel. This is an obligation they have accepted as signatories of the fourth Geneva Convention. Such measures will- lend credence to their policy statements; otherwise these statements and declarations will be nothing more than empty words.
132.	It is indeed regrettable that the question of Cyprus remains without a solution' that could bring a just and permanent peace to the people of the island. The Secretary-General has indicated to us in his report on the work of the Organization that progress so far has been slow and disappointing. Faced with that fact, we cannot but repeat our appeal to the Secretary-General, Mr. Kurt Waldehim, to continue his efforts, which we fully appreciate, in order to reach a settlement that will ensure the peaceful coexistence of the Greek and Turkish communities within a federal system protecting the interests of both sides and guaranteeing the island's territorial integrity and non-alignment.
133.	The issue of the Comorian island of Mayotte is another of the urgent matters included in the agenda of this session of the General Assembly. The General Assembly considered this question at its previous session and adopted resolution 31/4 affirming that the island of Mayotte was an integral part of the Comoros. On 18 October 1976 our representative affirmed that the continuation of the island of Mayotte outside the national sovereignty of the Comoros was a matter of concern for most States, especially Arab and African States, which maintain strong relations of friendship and co-operation with France. We still hope that the issue will be resolved in a manner that will ensure the territorial integrity of the Comoro islands and will maintain the strong ties of friendship which exist between France and the Arab and African States.
134.	The failure to achieve any substantial progress on the question of disarmament is a matter of concern to us. The arms race and-the proliferation of lethal weapons, whether nuclear or otherwise, is a heavy burden on humanity and endangers international peace and security. We therefore believe that it is essential to take practical and concrete steps for the reduction of military budgets and the transfer of human and material resources from disarmament to the fields of development where they are most urgently needed. We are indeed hopeful that the special session of the General Assembly which will be convened next year for this purpose will take positive steps in that direction.
135.	The United Arab Emirates has, since its independence, supported the General Assembly resolution declaring the Indian Ocean as a zone of peace /resolution 2832 (XXVI)]. We support all measures and steps designed to give effect to that declaration. We spare no sincere effort to promote and strengthen co-operation among the Gulf States, with a view to guaranteeing the security and stability of our region. We have always called and will continue to call for the solution of existing or future disputes among States of our region by peaceful means and without any foreign intervention. This position is dictated by our firm belief in the need to keep our region far removed from the conflicts among the major Powers.
136.	Our region has witnessed intense efforts during the past few years, and the General Assembly through its regular and special sessions has adopted several resolutions aimed at bridging the gap between the developed industrial nations and the developing countries and at establishing a new international economic order based on justice and on more equitable economic relations which would ensure rapid progress for the developing countries and the improvement of the standards of living of their peoples.
137.	Then came the initiative of the President of the French Republic for the convening of the Conference on International Economic Cooperation, which was attended by both industrially developed countries and developing countries. However, after 18 months of intensive negotiation, the Conference failed to achieve any results and merely recommended that the dialogue on unresolved issues should be continued within the United Nations system and other related bodies. The resumption of the thirty-first session of the General Assembly helped to underline the commitment of the developing countries to establish a new international economic order, in spite of the disappointment brought about by the failure of the Conference on International Economic Cooperation. However, the resumed session of the General Assembly also failed to produce tangible results.
138.	We believe that political security is closely linked with economic stability and that there can be no real political security as long as urgent and dangerous issues remain unresolved. The terms of trade continue to deteriorate to the detriment of the developing countries. This has led to the rise of their indebtedness with the consequent increase of their heavy burden of debt. Those countries are thus obliged to allocate a high proportion of their export earnings to service those debts at the expense of their basic imports from the industrialized countries. At the same time, the prices of primary commodities exported from developing countries to industrial countries continue to deteriorate with the resulting aggravation of their balance of payments.
139.	The agenda of this session of the General Assembly includes a most important item, namely, the one relating to the North-South dialogue. We believe that the United Nations is the most appropriate forum for the continuation of that dialogue. In spite of the failure of the Conference on International Economic Cooperation to produce definite results, we still believe that it has clearly defined the issues. The forthcoming debates will be difficult and strenuous, but they will be a necessary step towards the consolidation of international economic co-operation.
140.	Political determination will lead to new conditions that will consequently pave the way to the establishment of a new international economic order based on the interdependence and solidarity of all States, developed and developing.
141.	The United Arab Emirates, itself a developing country, belongs to the third world and to the group of non-aligned countries. It has contributed and will continue to contribute to any international co-operative effort, inspired by its deep faith in the principles of the United Nations Charter and its fundamental aim of promoting human welfare and establishing an international economic order based on justice and equality.
 

	
